       Case 2:20-cv-00012-TOR      ECF No. 10    filed 05/29/20   PageID.28 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    SHANNON MORLEY,
                                                     NO: 2:20-CV-0012-TOR
 8                              Plaintiff,
                                                     ORDER DENYING LEAVE TO
 9          v.                                       PROCEED IN FORMA PAUPERIS
                                                     AND DISMISSING ACTION FOR
10    SCOTT BAUM and SPOKANE                         FAILURE TO PAY FILING FEE
      COUNTY JAIL,
11
                                Defendants,
12

13

14         By Order filed April 6, 2020, the Court directed Plaintiff, then a pro se pretrial

15   detainee at Spokane County Detention Services, to show cause why his application

16   to proceed in forma pauperis should not be denied under 28 U.S.C. § 1915(g). ECF

17   No. 7. In the alternative, Plaintiff was granted the opportunity to pay the $400.00

18   fee ($350.00 filing fee, plus $50.00 administrative fee), to commence this action. Id.

19   Mail sent to Plaintiff at Spokane County Detention Services was returned as

20   undeliverable on April 17, 2020, ECF No. 8, but re-sent to Plaintiff at the address he



     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION FOR FAILURE TO PAY FILING FEE -- 1
       Case 2:20-cv-00012-TOR       ECF No. 10   filed 05/29/20   PageID.29 Page 2 of 2




 1   provided on April 29, 2020, after he filed a notice of change of address. ECF No. 9.

 2            Plaintiff did not comply with the Court’s directive and has filed nothing

 3   further in this action. He has failed to overcome the preclusive effects of 28 U.S.C.

 4   § 1915(g). See Andrews v. Cervantes, 493 F.3d 1047, 1055-56 (9th Cir. 2007)

 5   (discussing imminent danger exception to three-strikes rule).

 6            Therefore, IT IS ORDERED:

 7            1.    Plaintiff’s application to proceed in forma pauperis is DENIED.

 8            2.    This action is DISMISSED for failure to pay the filing fee as required

 9   by 28 U.S.C. § 1914.

10            IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

11   enter judgment, forward a copy to Plaintiff at his last known address and close the

12   file. The Court certifies any appeal of this dismissal would not be taken in good

13   faith.

14            DATED May 29, 2020.

15

16                                    THOMAS O. RICE
                               Chief United States District Judge
17

18

19

20


     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION FOR FAILURE TO PAY FILING FEE -- 2
